Exhibit 99.1 Contact: Kathleen Campbell, Marketing Director First Citizens National Bank 570-662-0422 15 S. Main Street 570-662-8512 (fax) Mansfield, PA 16933 Citizens Financial Services, Inc. Reports Record Earnings for 2007 MANSFIELD, PENNSYLVANIA— January 24, 2008 – Citizens Financial Services, Incorporated (OTC BB: CZFS), parent company of First Citizens National Bank, has released its unaudited financial performance for the fourth quarter of 2007. Net income for 2007 totaled $6,736,000 compared with $5,800,000 last year, representing an increase of $936,000, or 16.1%.Net income for the three months ended December 31, 2007 was $1,842,000 which compares to $1,490,000 for the fourth quarter last year.This is an increase of $352,000, or 23.6%.Earnings per share for the year ended December 31, 2007 and 2006 were $2.37 and $2.02 per share, respectively, representing a 17.3% increase.Return on equity for the comparable periods were 14.38% and 13.21%, respectively. Net interest income before the provision for loan losses totaled $19,102,000, an increase of $1,204,000 compared with last year.CEO and President Randall E. Black stated,“During the fourth quarter, the Federal Reserve continued to decrease the federal funds rate in an attempt to balance the risks of economic growth against worries about inflation.The Federal Reserve’s action resulted in a 25 basis point decrease in October and another 25 basis point decrease in December in the federal funds rate.These decreases have had a positive impact on improving our net interest margin by reducing short term deposit and borrowing costs compared to the reduction of interest rates on our interest sensitive loan portfolio,” stated Mr. Black. Compared to the year ended December 31, 2006, non-interest expenses increased a modest $287,000, or 1.9%.“2007 has been an outstanding year for our organization.Our record financial performance reiterates our commitment to create shareholder value.Contributing greatly to our success and record financial performance was our ongoing ability in becoming a more efficient organization while simultaneously maintaining outstanding service to our customers,”stated Mr. Black. Since December of last year, total assets have increased $18.9 million, or 3.3%.At the end of December total assets were $591.0 million, which compares to $572.2 million as of December 31, 2006.Since last December, net loans have increased $8.3 million, an increase of 2.0%.Total deposits have increased $9.5 million while borrowed funds have increased $4.6 million. Stockholders’ equity, excluding accumulated other comprehensive income, has increased $3.6 million, or 7.9% since last December.Book value per share at December 31, 2007 was $17.30 compared with $16.04 last year, an increase of 7.8%.In January, a cash dividend of $.23 per share was declared and will be paid to shareholders on January 25, 2008 to record holders as of January 14, 2008, which represents an increase of 4.5% over the January 2007 dividend. Citizens Financial Services, Inc., has over 1,500 shareholders, the majority of whom reside in Potter, Tioga, and Bradford Counties, Pennsylvania and Allegany County, New York, where their 16 offices are located. Note: This press release may contain forward-looking statements as defined in the Private Securities Litigation Reform Act of 1995. Actual results and trends could differ materially from those set forth in such statements due to various factors. These factors include operating, legal and regulatory risks; changing economic and competitive conditions and other risks and uncertainties. CITIZENS FINANCIAL SERVICES, INC. CONSOLIDATED BALANCE SHEET (UNAUDITED) December 31, December 31, (in thousands except share data) 2007 2006 ASSETS: Cash and due from banks: Noninterest-bearing $10,374 $10,007 Interest-bearing 15 8 Total cash and cash equivalents 10,389 10,015 Available-for-sale securities 120,802 109,743 Loans (net of allowance for loan losses: 2007, $4,197; 2006, $3,876) 419,182 410,897 Premises and equipment 12,538 12,892 Accrued interest receivable 2,522 2,458 Goodwill 8,605 8,605 Bank owned life insurance 8,378 8,047 Other assets 8,613 9,511 TOTAL ASSETS $591,029 $572,168 LIABILITIES: Deposits: Noninterest-bearing $50,944 $48,509 Interest-bearing 405,084 398,006 Total deposits 456,028 446,515 Borrowed funds 80,348 75,775 Accrued interest payable 2,199 2,287 Other liabilities 3,926 4,091 TOTAL LIABILITIES 542,501 528,668 STOCKHOLDERS' EQUITY: Common Stock $1.00 par value; authorized, 10,000,000 shares; issued 3,020,538 and 2,992,896 shares for 2007 and 2006, respectively 3,020 2,993 Additional paid-in capital 12,511 11,933 Retained earnings 37,590 34,007 Accumulated other comprehensive loss (348) (1,737) Unearned restricted stock:3,149 and 0 shares for 2007 and 2006, respectively (72) - Treasury Stock, at cost, 194,883 and 172,954 shares for 2007 and 2006, respectively (4,173) (3,696) TOTAL STOCKHOLDERS' EQUITY 48,528 43,500 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $591,029 $572,168 CITIZENS FINANCIAL SERVICES, INC. CONSOLIDATED STATEMENT OF INCOME (UNAUDITED) Three Months Ended Twelve Months Ended December 31, December 31, (in thousands, except per share data) 2007 2006 2007 2006 INTEREST INCOME: Interest and fees on loans $ 7,787 $ 7,461 $ 30,398 $ 28,101 Interest-bearing deposits with banks 1 - 5 - Investment securities: Taxable 1,115 978 4,316 3,526 Nontaxable 267 224 958 903 Dividends 90 98 347 321 TOTAL INTEREST INCOME 9,260 8,761 36,024 32,851 INTEREST EXPENSE: Deposits 3,258 3,295 13,363 11,685 Borrowed funds 899 880 3,559 3,268 TOTAL INTEREST EXPENSE 4,157 4,175 16,922 14,953 NET INTEREST INCOME 5,103 4,586 19,102 17,898 Provision for loan losses 140 105 365 330 NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES 4,963 4,481 18,737 17,568 NON-INTEREST INCOME: Service charges 841 799 3,210 3,140 Trust 132 115 520 487 Brokerage and insurance 45 29 132 260 Investment securities (losses) gains, net (53 ) - (29 ) 4 Gains on sales of foreclosed properties - 33 396 80 Earnings on bank owned life insurance 86 80 331 304 Other 138 124 525 441 TOTAL NON-INTEREST INCOME 1,189 1,180 5,085 4,716 NON-INTEREST EXPENSES: Salaries and employee benefits 2,130 1,948 8,386 8,026 Occupancy 274 278 1,151 1,123 Furniture and equipment 134 151 539 593 Professional fees 176 180 645 551 Amortization of intangibles 36 36 144 252 Other 1,042 1,108 4,449 4,482 TOTAL NON-INTEREST EXPENSES 3,792 3,701 15,314 15,027 Income before provision for income taxes 2,360 1,960 8,508 7,257 Provision for income taxes 518 470 1,772 1,457 NET INCOME $ 1,842 $ 1,490 $ 6,736 $ 5,800 Earnings Per Share $ 0.65 $ 0.52 $ 2.37 $ 2.02 Cash Dividends Paid Per Share $ 0.23 $ 0.22 $ 0.90 $ 0.86 Weighted average number of shares outstanding 2,832,834 2,853,706 2,840,973 2,871,766 Financial Highlights (Unaudited - In thousands, except per share and ratio data) 2007 2006 Twelve Months Ended December 31 Net Income $ 6,736 $ 5,800 Comprehensive Income 8,125 6,689 Per common share data: Earnings per share $ 2.37 $ 2.02 Cash dividends paid per share $ 0.90 $ 0.86 Performance Ratios: Return on average assets (annualized) 1.16 % 1.05 % Return on average equity (annualized) 14.38 % 13.21 % Three Months Ended December 31 Net Income $ 1,842 $ 1,490 Per common share data: Earnings per share $ 0.65 $ 0.52 Cash dividends paid per share $ 0.23 $ 0.22 Performance Ratios: Return on average assets (annualized) 1.26 % 1.05 % Return on average equity (annualized) 15.26 % 13.30 % At December 31 Assets $ 591,029 $ 572,168 Investment securities: Available for sale 120,802 109,743 Loans (net of unearned income) 423,379 414,773 Allowance for loan losses 4,197 3,876 Deposits 456,028 446,515 Stockholders' Equity 48,528 43,500 Non-performing assets 2,393 4,116 Average Leverage Ratio 8.20 % 7.82 % Per common share data: Book value $ 17.30 $ 16.04 Market value (average of bid/ask price) 20.23 22.75 Market price to book value ratio 116.96 % 141.82 % Common Stock Information: Cash Dividends Quarter Ended: Bid Ask Paid December 31, 2007 $20.00 $20.45 $0.230 September 30, 2007 $21.50 $22.00 $0.225 June 30, 2007 $21.20 $22.50 $0.225 March 31, 2007 $22.55 $23.00 $0.220 December 31, 2006 $22.00 $23.50 $0.220 September 30, 2006 $22.00 $23.00 $0.215 June 30, 2006 $21.60 $23.00 $0.215 March 31, 2006 $21.35 $23.25 $0.210
